In a proceeding pursuant to CPLR 7511 to vacate an arbitration award pursuant to which the petitioner was dismissed from his employment, the appeal is from an order of the Supreme Court, Suffolk County (D’Amaro, J.), dated December 15, 1985, which granted the petition, denied the cross motion, inter alia, to confirm the award, and directed a rehearing before a different Arbitrator.
Ordered that the order is reversed, on the law, with costs, the petition is dismissed, the cross motion is granted, and the award is confirmed.
In vacating the arbitration award which terminated the petitioner’s employment and denying the cross motion, inter alia, to confirm the award, the court improperly substituted its view of the law and facts for that of the Arbitrator’s (see, Matter of Civil Serv. Employees Assn. v Lombard, 50 AD2d 708, affd 41 NY2d 915). It is well established that absent complete irrationality or a violation of public policy, arbitration awards will be upheld by the courts and errors of law or fact committed by the Arbitrator do not constitute grounds for vacatur of arbitration awards (see, Matter of Allen [New York State], 53 NY2d 694; Board of Educ. v Yonkers Fedn. of Teachers, 46 NY2d 727; Matter of Sprinzen [Nomberg] 46 NY2d 623; Matter of Professional Staff Congress v Board of Higher Educ., 39 NY2d 319; Lentine v Fundaro, 29 NY2d 382). Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.